Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141556-7                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  NATIONAL ASSOCIATION OF INVESTORS                                                                        Brian K. Zahra,
  CORPORATION,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 141556-7
                                                                    COA: 286295; 287701
                                                                    Oakland CC: 06-079104-CZ
  DOBSON-MCOMBER AGENCY, INC.
  and DAVID TIEDGEN,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 29, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
         p0131                                                                 Clerk